Order entered December 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00552-CR

                          ELIAS MUNOZ GUTIERREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-1512656-L

                                           ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, this is the ORDER of the Court:

        We ORDER the Dallas County District Clerk to provide appellate counsel Tara

Cunningham with a paper copy of the clerk’s record that is redacted to delete the addresses, dates

of birth, and social security numbers of individuals other than appellant on all documents on

which they appear.

       We ORDER Victoria Franklin, official court reporter of the Criminal District Court No.

5, to provide Tara Cunningham with a paper copy of the reporter’s record, redacted to delete the

addresses, dates of birth, and social security numbers of individuals other than appellant on all

documents on which they appear.
        We ORDER counsel Tara Cunningham to send appellant copies of the clerk’s and

reporter’s records, as redacted in accordance with this order, and to provide this Court, within

FORTY DAYS of the date of this order, with written verification that the record has been sent to

appellant.

       Appellant’s pro se response is due by January 17, 2016.

       We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Victoria Franklin, Official Court Reporter,

Criminal District Court No. 5; Felicia Pitre, Dallas County District Clerk; Tara Cunningham; and

the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first class mail, to Elias Munoz

Gutierrez.




                                                   /s/     ADA BROWN
                                                           JUSTICE